     Case 3:20-cv-02167-X-BK Document 7 Filed 11/05/20         Page 1 of 2 PageID 23



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

RANDALL SAMFORD, SR,                         §
 #2032217,                                   §
             Movant,                         §
                                             §
v.                                           § Civil Action No. 3:20-CV-2167-X-BK
                                             §
STATE OF TEXAS,                              §
               Respondent.                   §


             ORDER ACCEPTING FINDINGS, CONCLUSIONS AND
                          RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case [Doc. No. 5]. No objections were filed. The Court

reviewed the proposed Findings, Conclusions, and Recommendation for plain error.

Finding none, the Court ACCEPTS the Findings, Conclusions, and Recommendation

of the United States Magistrate.

        IT IS THEREFORE ORDERED that the pro se petition for writ of error

coram nobis should be DISMISSED WITHOUT PREJUDICE for want of

jurisdiction.

        “Ordinarily, a certificate of appealability is not required to appeal the denial of

a petition for a writ of error coram nobis.” See 28 U.S.C. § 2253(c)(1); United States

v. Gallardo, 773 Fed. Appx. 798, 799 (5th Cir. 2019); Rodriguez v. Johnson, 244 F.3d

136, 2000 WL 1901607 (5th Cir. 2000) (unpublished per curiam) (citing United States

v. Dyer, 136 F.3d 417, 429 n. 32 (5th Cir.1998) (refusing to apply habeas law to a
    Case 3:20-cv-02167-X-BK Document 7 Filed 11/05/20             Page 2 of 2 PageID 24



coram nobis case)). The Court prospectively CERTIFIES, however, that any appeal

of this action would not be taken in good faith. See 28 U.S.C. § 1915(a)(3); FED. R.

APP. P. 24(a)(3). In support of this certification, the Court adopts and incorporates by

reference the Magistrate Judge’s Findings, Conclusions, and Recommendation. See

Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th Cir. 1997). Based on the Findings

and Recommendation, the Court finds that any appeal of this action would present

no legal point of arguable merit and would, therefore, be frivolous. Howard v. King,

707 F.2d 215, 220 (5th Cir. 1983).1 In the event of an appeal, Petitioner may challenge

this certification by filing a separate motion to proceed in forma pauperis on appeal

with the Clerk of the Court, U.S. Court of Appeals for the Fifth Circuit. See Baugh,

117 F.3d at 202; FED. R. APP. P. 24(a)(5).

       IT IS SO ORDERED this 5th day of November 2020.




                                                     __________________________________
                                                    BRANTLEY STARR
                                                    UNITED STATES DISTRICT JUDGE




1
 Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order. A timely notice
of appeal must be filed even if the court certifies an appeal as not taken in good faith.
